Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 
“11”, ”13”, “14” in Figure 1;
“93” in Figure 4; and
“66” in Figure 5.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “8” has been used in both Figure 1 [to designate columns] and Figure 7 [undesignated].
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per claim 1, the boundaries of claim scope are not clear. The language is confusing regarding  “after the copy” [line 16, 18]. It is not clear if this is intended to have antecedent basis in the “copying” step [lines 10-11], or if language was inadvertently omitted. Perhaps “the copy” [line 12] can also be clarified. Thus, the claims are vague and indefinite, rendering the boundaries of claim scope unclear.
As per claims 2 and 3, and 4, there is no antecedent basis for “each frame of each sequence of programmed frames” [lines 1-2], and “each sequence of programmed frames” [line 2]. Perhaps the term “portion(s)” in claim 1 can be amended to read as --frame(s)-- in order to clarify the subject matter, which would accordingly provide proper antecedent basis for “source frame address (SRC)” and “destination frame address (DST)”. Also, the antecedent basis for “analysing the configuration pertaining to the design” is somewhat vague, is the analysing intended with respect to the entire method or one or more steps? Considering that the aforementioned featured is “identified” by this language, the boundaries of claim scope are not clear. Thus, the claims are vague and indefinite.
As per claim 5, the language is confusing. It is not clear if “after the copy” is intended to have antecedent basis in the “copying” step [claim 1, lines 10-11] or any of the “the copy” [claim 1, line 12, 
As per claim 6, the language “before (Ii(SRC)) and  after (I’i(SRC)) the copy” [lines 3-4] is confusing. The terms (Ii(SRC)) and (I’i(SRC)) must be defined, the antecedent basis is not clear. Also, what is intended by before and after the copy is not clear, please see the associated comments above for claims 1 and 5. Thus, the claim is vague and indefinite.
As per claim 7, the antecedent basis for “the source frame address (SRC)” needs to be clarified. The claim has no dependency to this feature, please see associated comments above for claims 2-4. Thus, the claim is vague and indefinite.
As per claim 8, the language is similarly confusing as presented above. Please see the comments provided for the similar language, such as, “after the copy” and “frame”, as in claims 2-4 and 7. Thus, the claim is vague and indefinite.
As per claim 11, the boundaries of claim scope are not clear. The antecedent basis for “generation of redundant frame sequence step [line 2] is unclear, it is not clear that this is a single step. Although the claim is understood to reflect figure 6, some of the language is confusing given the inconsistent terminology. Please see the comments above with respect to the similarly claimed terms. 
As per claim 12, the antecedent basis for “each programmed sequence” [line 4] is not clear. Thus, the claim is vague and indefinite, rendering the boundaries of claim scope unclear.
The remaining claims, although not specifically mentioned, are rejected for incorporating the indefiniteness identified above based on their dependency.
Allowable Subject Matter
Claims 1-14 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: although the language is identified above as indefinite, the inventive concept regarding a method for generating redundant configuration in an FPGA device, as best understood from at least claim 1, is not disclosed, taught, or obvious in view of the prior art of record. See, also, Form PCT/ISA/237 issued 14/07/2020.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEIGH M GARBOWSKI whose telephone number is (571)272-1893.  The examiner can normally be reached on M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/LEIGH M GARBOWSKI/Primary Examiner, Art Unit 2851